DETAILED ACTION
This correspondence is in response to the communications received April 19, 2021.  Claims 16-31 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 21 is objected to because of the following informalities:  In the last two limitations of the claim, “step a)” is recited.  Clearly this is a hold over from the initially filed claim set, as can be seen in method claim 1.  However, now with the preliminary amendment, now independent claim 16 does not have this label and thus this recitation is a typographical error and seemingly the claim should be amended to reflect that “step a)” is merely the state of the arrangement prior to the sintering step.  Appropriate correction is required.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    309
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    369
    615
    media_image2.png
    Greyscale

Regarding claim 16, the Applicant discloses in Fig. 1 and 2, a method of manufacturing a power semiconductor component arrangement or a power semiconductor component housing, the method comprising:

providing an arrangement that comprises:

at least one semiconductor component (1, ¶ 0042), 

at least one element for an electrical contacting of the at least one semiconductor component (wirings shown in the figures but not labelled, and discussed in ¶ 0044), and 

a plurality of layer-shaped unsintered ceramic substrates (“substrates 3”, ¶ 0044), 

wherein the plurality of layer-shaped unsintered ceramic substrates are arranged at least partially around the at least one semiconductor component and the at least one element for the electrical contacting the at least one semiconductor component (as shown in the figures, the plural ceramic layers 3 that surround semiconductor 1), and

subjecting the arrangement to a sintering process in which the plurality of layer-shaped unsintered ceramic substrates are converted into a sintered ceramic single layer or multilayer substrate and simultaneously (discussed in ¶ 0044) an electrical connection of the at least one semiconductor component to the at least one element for the electrical contacting of the at least one semiconductor component takes place and a mechanical connection of the at least one semiconductor component and of the at least one element for the electrical contacting of the at least one semiconductor component to the ceramic single layer or multilayer substrate takes place (electrical connections shown in contact with semiconductor 1 within ceramic layers 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 20, 21, 22, 23, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 4,800,459) in view of Reifel et al. (US 4,931,906).

    PNG
    media_image3.png
    460
    516
    media_image3.png
    Greyscale

Regarding claim 16, the prior art of Takagi discloses in Fig. 3, provided above, a method of manufacturing an electronic component arrangement or an electronic component housing (from the abstract, “circuit substrate (1) comprises a ceramic laminated structure (10) which has a plurality of ceramic layers (2-7) including ceramic layers (3-6) having cavities (44-49). Chip-like electronic components such as a laminated ceramic capacitor (26, 27) and a resistor (28) are received in the cavities.”), the method comprising:

providing an arrangement that comprises:

at least one electronic component (26 and 28, col. 5, line 28-35, “… capacitors 26 and 27 … chip-like resistor 28 …”), 

at least one element for an electrical contacting of the at least one semiconductor component (many electrically conductive materials are formed within the stack of materials, at least elements 51-59, col. 6, lines 12-30, “conductive paste members”), and 

a plurality of layer-shaped unsintered ceramic substrates (the term “green” in the context of ceramic fabrication jargon has the meaning of “raw ceramic sheets, i.e., ceramic green sheets”, discussed in col. 1, lines 30-48, where 102-107, col. 5, lines 51-56, “green sheets 102, 103, 104, 105, 106 and 107 of ceramic material which can be sintered …”), 

wherein the plurality of layer-shaped unsintered ceramic substrates are arranged at least partially around the at least one electronic component and the at least one element for the electrical contacting the at least one semiconductor component (102-107 laterally and vertically surround the noted electronic components 26, 27, 28, and the 51-59 conductors, where the conductors are shown in Fig. 3, to be in electrical connection with the electronic components), and

subjecting the arrangement to a sintering process in which the plurality of layer- shaped unsintered ceramic substrates are converted into a sintered ceramic single layer or multilayer substrate (sintering of the entire construct shown in Fig. 3, discussed in col. 5, lines 51-56, “green sheets 102, 103, 104, 105, 106 and 107 of ceramic material which can be sintered …”) and simultaneously an electrical connection of the at least one electronic component to the at least one element for the electrical contacting of the at least one electronic component takes place and a mechanical connection of the at least one electronic component and of the at least one element for the electrical contacting of the at least one electronic component to the ceramic single layer or multilayer substrate takes place (conductors 51-59 come into contact with each other and the electronic components 25, 26 and 27 amongst the ceramic layers 102-107 with strategically placed holes).

Takagi does not disclose,
“a method of manufacturing a power semiconductor component arrangement or a power semiconductor component housing”.


    PNG
    media_image4.png
    218
    642
    media_image4.png
    Greyscale

Reifel discloses in Fig. 2, 3 and 16 (provided above), wherein a housing made of a stack materials (20, 22, 24, 26, 30, 32) which include ceramic layers, is shown to be used to house a power semiconductor chip therein (col. 3, lines 1-6, “… FIG. 16, one or more semiconductor devices 38 such as … power transistor, or any other power device or integrated circuit may be mounted within the cavity 28 …”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a method of manufacturing a power semiconductor component arrangement or a power semiconductor component housing”,

in the invention or system of Takagi as taught by Reifel, for the purpose of utilizing the power devices which can handle higher current applications.

Regarding claim 19, Takagi et al. disclose the method according to claim 16, wherein the layer-shaped unsintered ceramic substrates are selected from the group consisting of layer-shaped unsintered ULTCC substrates, layer-shaped unsintered LTCC substrates, layer-shaped unsintered HTCC substrates, layer-shaped unsintered oxide ceramic substrates, layer-shaped unsintered nitride ceramic substrates, and combinations thereof (Takagi discloses this in col. 6, lines 56-67, “The aforementioned green sheets 102 to  107 are formed of ceramic materials which can be sintered at a low temperature … employs ceramic powder of Al2O3, CaO, SiO2, MgO, B2O3 …”, the rejection of claim 16 discusses that the term “green” ceramic sheets are the pre-sintering material layers).

Regarding claim 20, Takagi et al. disclose the method according to claim 16, wherein the layer-shaped unsintered ceramic substrates have no shrinkage or no lateral shrinkage or no shrinkage harmful to the arrangement or to the semiconductor during the sintering process.  First, Takagi does not disclose that the ceramic layers of the disclosed housing suffer from any type of shape change outcome due to the sintering process. Next, as shown in the rejection of claim 19, Takagi shows the use of the same material used for applicant’s housing which does not suffer from shape change outcomes due to the sintering process.  
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claim 21, Takagi et al. disclose the method according to claim 16, wherein the at least one element for the electrical contacting comprises at least one metal layer that is arranged on a surface of the at least one semiconductor component (at least 30 connects to 55 in Fig. 3 of Takagi); and/or 
comprises at least one element for through-contacting that is introduced into one or more bore passages of one or more of the layer-shaped unsintered ceramic substrates before or during step a) (at least 51, 52, 53 and 54 pass through ceramic sheets); and/or
comprises at least one conductor path that is applied before or during step a) to the surface of one or more of the layer-shaped unsintered ceramic substrates (all conductors are applied prior to the sintering as disclosed in the rejection of claim 16).

Regarding claim 22, Takagi et al. disclose the method according to claim 16, wherein the at least one element for the electrical contacting comprises a material selected from the group consisting of silver, silver alloys, gold, gold alloys, platinum, platinum alloys, tungsten, tungsten alloys, molybdenum, molybdenum alloys, copper, copper alloys, aluminum, aluminum alloys, ceramic materials, silicon carbide compounds, graphite, graphite compounds, titanium borides, zirconium borides, and mixtures thereof (Takagi discloses this on col. 6, lines 12 to 15, copper disclosed).  

Regarding claim 23, Takagi et al. disclose the method according to claim 16, wherein the at least one semiconductor component is completely hermetically encapsulated by the sintered ceramic single-layer or multilayer substrate after the sintering process in step b) (Reifel discloses in col. 3, 26-31, wherein a ceramic package when complete is hermetically sealed).

Regarding claim 25, Takagi et al. disclose the method according to claim 16, wherein the arrangement provided in step a) is fastened to at least one base substrate before or after the sintering process in step b) (Fig. 3 of Takagi illustrates the arrangement prior to sintering, and in this image it can be seen that 107 is a base substrate).

Regarding claim 28, Takagi et al. disclose the method according to claim 16, wherein the arrangement provided in step a) additionally comprises at least one further element selected from the group consisting of sensors, passive components, and combinations thereof (Takagi discloses that each of the electronic components are passive devices and in plurality, so even as one is combined to be a semiconductor power chip, a further device would be a capacitor or resistor still, col. 5, line 28-35, “… capacitors 26 and 27 … chip-like resistor 28 …”).

Regarding claim 30, Takagi et al. disclose the power semiconductor component arrangement or a power semiconductor component housing produced by the method of claim 16 (see Fig. 3 of Takagi which makes the arrangement of Fig. 1, the power aspect disclosed by the Reifel reference as can be seen in the rejection of claim 16).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 4,800,459) in view of Reifel et al. (US 4,931,906) in view of Ishida (US 2007/0190349).

Regarding claim 17, Takagi et al. disclose the method according to claim 16, however Takagi et al. do not disclose,
“wherein the arrangement has at least one insulation layer that is arranged on the at least one semiconductor component, wherein during the sintering process, a mechanical bonding of the at least one semiconductor component and of the at least one element for the electrical contacting of the at least one semiconductor component to the ceramic single-layer or multilayer substrate takes place at least in part via the at least one insulation layer”.

Ishida discloses the use of anisotropic conductive film and discusses in ¶ 0067, “A method of producing the anisotropic conductive material of the present invention is not particularly limited and includes, for example, a method in which the conductive particle of the present invention is added to an insulative resin binder and this mixture is uniformly mixed to disperse the particles to form, for example, anisotropic conductive paste, anisotropic conductive ink, an anisotropic conductive pressure sensitive adhesive/an anisotropic conductive adhesive and the like, and a method in which the conductive particle of the present invention is added to an insulative resin binder and this mixture is uniformly dissolved (dispersed), or melted by heating and the resulting solution (dispersion) is applied to the face subjected to releasing treatment of release materials such as a release paper and a release film so as to form a prescribed film thickness and dried or cooled as required to form, for example, an anisotropic conductive film, an anisotropic conductive sheet and the like”.  Therefore, as a replacement to the electrically conductive material used to make electrical connection to the electronic devices 26, 27 and 28, in Fig. 3 of Takagi, one of ordinary skill in the art would have known of the available option of conductive material, which is known for it’s ability to prevent unwanted short circuit connections.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the arrangement has at least one insulation layer that is arranged on the at least one semiconductor component, wherein during the sintering process, a mechanical bonding of the at least one semiconductor component and of the at least one element for the electrical contacting of the at least one semiconductor component to the ceramic single-layer or multilayer substrate takes place at least in part via the at least one insulation layer”,

in the invention or system of Takagi as taught by Ishida, for the purpose of utilizing a conductive material which can prevent any unwanted short circuit connections made during the fabrication of the ceramic packaging scheme.


Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 4,800,459) in view of Reifel et al. (US 4,931,906) in view of Fujino et al. (US 2017/0338190).

Regarding claim 18, Takagi et al. disclose the method according to claim 16, however Takagi et al. do not disclose,
“wherein the at least one semiconductor component is selected from the group consisting of SiC semiconductor components, GaN semiconductor components, diamond semiconductor components, GaO semiconductor components, AIN semiconductor components, SOI-Si semiconductor components, and combinations thereof”.

    PNG
    media_image5.png
    493
    730
    media_image5.png
    Greyscale

Fujino discloses in Fig. 1, provided above, a power semiconductor device packaging scheme and also discloses wherein the “power semiconductor element” is made from several materials including SiC and GaN, ¶ 0093.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the at least one semiconductor component is selected from the group consisting of SiC semiconductor components, GaN semiconductor components, diamond semiconductor components, GaO semiconductor components, AIN semiconductor components, SOI-Si semiconductor components, and combinations thereof”,

in the invention or system of Takagi et al. as taught by Fujino, for the purpose of utilizing materials which lend the power semiconductor element higher power handling capabilities for switching applications in high current load situations.

Regarding claim 27, Takagi et al. disclose the method according to claim 25, however Takagi does not disclose,
“wherein the arrangement provided in step a) is fastened to the at least one base substrate by at least one silver sintering layer”.

Fujino discloses in Fig. 1, where the board (2) is bonded to the further elements of the package via “silver sintered bonding portion 42” (¶ 0031).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the arrangement provided in step a) is fastened to the at least one base substrate by at least one silver sintering layer”,

in the invention or system of Takagi as taught by Fujino, for the purpose of using a non-oxidizing metal, which can maintain a functioning electrical connection that is free from degradation by oxidization.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 4,800,459) in view of Reifel et al. (US 4,931,906) in view of (WO 20098096326 A1).

Regarding claim 24, Takagi et al. disclose the method according to claim 16, and Takagi discusses throughout the specification the desire to use low temperature sintering, however Takagi does not specify,
“wherein the arrangement provided in step a) is subjected to a thermal treatment in the sintering process in step b) at a temperature in the range from 400°C to 1500°C”.

Chikagawa Osamu (WO 2009096326 A1) uses a sintering temperature of 1050 degrees C or less, “By using a low temperature sintered ceramic material as the material of the ceramic laminate 11, a low melting point metal having low resistance and low melting point such as Ag or Cu can be used as the conductive pattern 12. As a result, the ceramic laminate 11 and the conductor pattern 12 can be simultaneously fired at a low temperature of 1050 ° C. or lower.”  See the English machine translation provided in this office action of the WO document.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the arrangement provided in step a) is subjected to a thermal treatment in the sintering process in step b) at a temperature in the range from 400°C to 1500°C”,

in the invention or system of Takagi et al. as taught by Chikagawa Osamu, for the purpose of using the amount of temperature to form the package while not using a higher temperature that can negatively effect the electrical connections or exceed the thermal budget for the active devices.


Claim 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 4,800,459) in view of Reifel et al. (US 4,931,906) in view of Inaba (US 2015/0380331).

Regarding claim 26, Takagi et al. disclose the method according to claim 25, however Takagi does not disclose,
“wherein the base substrate is selected from the group consisting of direct copper bonded substrates, active metal bonding substrates, Si3N4 substrates, AlzO3 substrates, and combinations thereof”.

    PNG
    media_image6.png
    534
    854
    media_image6.png
    Greyscale

Inaba discloses in Fig. 5, provided above, wherein the substrate 18 is a direct copper bonded substrate, see ¶ 0074.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the base substrate is selected from the group consisting of direct copper bonded substrates, active metal bonding substrates, Si3N4 substrates, AlzO3 substrates, and combinations thereof”,

in the invention or system of Takagi et al. as taught by Inaba, for the purpose of providing a sturdy substrate which can also remove heat waste from the active devices.

Regarding claim 31, Takagi et al. disclose the method of claim 16, but does not disclose,
“switching electrical currents in drives and/or energy converters comprising utilizing the power semiconductor component arrangement or the power semiconductor component housing” according to claim 30 (claim 30 is rejected by Takagi et al.).

Inaba discloses a power ceramic package which is used as a “power conversion apparatus”, see ¶ 0109.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“switching electrical currents in drives and/or energy converters comprising utilizing the power semiconductor component arrangement or the power semiconductor component housing”,

in the invention or system of Takagi as taught by Inaba, for the purpose of utilizing the power devices which can handle higher current applications.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 4,800,459) in view of Reifel et al. (US 4,931,906) in view of Mazzochette et al. (US 2004/0222433).

Regarding claim 29, Takagi et al. disclose the method according to claim 16, however, Takagi does not disclose,
“wherein the at least one of the layer-shaped unsintered ceramic substrates has an integrated cooling structure”.

    PNG
    media_image7.png
    546
    868
    media_image7.png
    Greyscale

	The Mazzochette reference discloses in Fig. 5, provided above, wherein ceramic layer (17 LTCC) has a heat sink type electrode within (60, “ELECTRICALLY & THERMALLY CONDUCTIVE VIA & ANODE/CATHODE BOND PAD”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the at least one of the layer-shaped unsintered ceramic substrates has an integrated cooling structure”,

in the invention or system of Takagi as taught by Mazzochette, for the purpose of allowing the electronic devices’ excess heat to be able to be removed and not negatively effect the operational temperature of the device.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893